Citation Nr: 1826149	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  10-00 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hearing loss prior to October 20, 2016, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United State from June 1971 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of this hearing is of record.

This case was previously remanded on multiple occasions, most recently in July 2016.  The Board observes the Veteran underwent a VA examination of his service-connected hearing loss in October 2016 in accord with the remand directives, and all other development directed by the Board's remands appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  Prior to January 15, 2014, the record reflects the Veteran was shown to have no more than Level II hearing for both ears.

2.  The record reflects it was factually ascertainable from January 15, 2014, that the Veteran has had, at most, Level V hearing for the right ear and Level II for the left ear.

3.  The record reflects the Veteran did not respond to VA's request to provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) or equivalent statement in regard to this TDIU claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected hearing loss prior to January 15, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a rating of 10 percent, and no more, effective January 15, 2014, for service-connected hearing loss are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.158, 3.340, 4.16 (2017); Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges it determined in July 2016 that further development was required in this case.  The Board notes that the Veteran, in part, had criticized the adequacy of a July 2015 VA examination for evaluating his hearing loss, in terms of both the length of time of the examination and how it was conducted.  Therefore, the Board remanded the case for a new examination, which was accomplished in October 2016.  It does not appear the Veteran has criticized the adequacy of this examination, questioned the qualifications of the VA examiner to provide competent medical evidence, nor has he reported his hearing loss has increased in severity since that examination.

The Board also remanded the case for the Veteran to be provided with notification that included an explanation as to the information or evidence needed to establish entitlement to a TDIU.  Such notification was provided by correspondence dated in July 2016 and September 2016.

A review of the record does not reflect the Veteran has identified any other deficiency in the notification and assistance he has been provided in this case, nor in the conduct of the May 2016 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Hearing Loss

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran has already been assigned such "staged" ratings for his hearing loss.

VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 4.86).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

In this case, the Veteran has contended, to include at his May 2016 hearing, that his service-connected hearing loss should be rated based upon the findings of a January 2014 private audiological evaluation; however, he stated that a grant of a 30 percent rating would satisfy his appeal.  He has emphasized the speech discrimination scores on this evaluation, which indicates 40 percent for the right ear and 32 percent for the left ear.  He also testified that VA sent him to be evaluated by this clinician; i.e., he indicated that it was a fee-based VA evaluation.  Moreover, he has emphasized that he was prescribed two hearing aids after the 2014 evaluation.

The Board acknowledges that the speech discrimination scores on the January 2014 evaluation indicate more significant impairment than the speech discrimination scores noted on VA audio examinations in this case.  Nevertheless, the January 2014 evaluation report explicitly notes that the speech discrimination results were based upon using the NU-6 word recognition test, and not the Maryland CNC speech discrimination test.

VA regulations for evaluating hearing loss disability specifically require the use of the Maryland CNC test.  38 C.F.R. § 4.85(a).  Consequently, even though the January 2014 audiological evaluation report includes treatise evidence that the NU-6 and CNC test results were "remarkably similar," to evaluate the Veteran's hearing loss, to assign a schedular rating based upon this evaluation would be in violation of regulatory requirements.  The Board has also considered that when a private medical examination is unclear or insufficient in some way, a request for clarification should be made.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  However, in this case there is no confusion as to the speech discrimination testing used in the January 2014 evaluation, or the fact that it is not in compliance with regulatory requirements.  Moreover, the use of hearing aids is not part of the schedular criteria.  Therefore, an evaluation cannot be assigned under the schedular criteria based upon the January 2014 results, or the fact he was prescribed two hearing aids following that evaluation.

The Board further finds that the only audiological evaluations of record which are in compliance with the regulatory requirements of 38 C.F.R. § 4.85(a) are VA examinations conducted in June 2009, July 2015, and October 2016.  As noted above, the Veteran has criticized the adequacy of the July 2015 VA examination.  In view of the information presented in supported of that contention, the Board will not consider these findings in the adjudication that follows.  However, as already stated, he has not contested the adequacy of the October 2016 examination, nor does it appear he has contested the adequacy of the June 2009 VA examination.

The June 2009 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
55
70
51
LEFT
15
35
50
60
40

Speech recognition scores were 86 percent for the right ear, and 88 percent for the left ear. 

The results of the aforementioned VA examination correspond to Level II hearing for both ears under Table VI.  In turn, these results correspond to a noncompensable (zero percent) evaluation under Table VII.  As such, a compensable rating is not warranted based upon these examination results.

Thereafter, the next audio evaluation for consideration is the VA examination conducted October 20, 2016, which is the basis for the assignment of a 10 percent evaluation from that date.  That examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
55
65
53.75
LEFT
20
50
60
65
48.75

Speech recognition scores were 68 percent for the right ear, and 90 percent for the left ear.  The results of the October 2016 VA examination correspond to Level V hearing for the right ear, and Level II hearing for the left ear under Table VI.  Such results correspond to a 10 percent rating under Table VII, and do not warrant a schedular rating in excess thereof.  Thus, a rating in excess of 10 percent must be denied.

The Board notes, however, the Veteran has contended, to include in a January 2017 statement that was originally submitted to a member of Congress, that the effective date for his compensable rating should be earlier than October 2016.  Among other things, he emphasized the findings of the January 2014 audio evaluation.  Although the Board has already determined these results cannot be used for assigning the rating in this case as the evaluation is not in compliance with the requirements of 38 C.F.R. § 4.85(a), at the January 15, 2014, examination, as well as at the May 11, 2016, Board hearing, the Veteran reported that his hearing loss had worsened.  Further, the Board has determined that the intervening evaluations were not adequate for rating purposes.  

Here, the 10 percent rating was assigned mechanically based on the date of an October 20, 2016, VA examination.  However, the date of this VA examination is not material.  See Swain, 27 Vet. App. at 224.  As such, resolving all reasonable doubt in the Veteran's favor, a 10 percent rating is warranted effective January 15, 2014.

In making the above determinations, the Board notes that it took into account the requirement that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86. Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.  Here, the aforementioned audiological evaluations do not reflect the Veteran has had an exceptional level of hearing loss so as to warrant consideration of these provisions.

The Board also took into account the Veteran's contentions regarding the length of time this case has been pending, to include the gap of over 5 years from the time of the 2009 VA examination and subsequent evaluations beginning in 2014.  Although the Board is sympathetic to the Veteran's position, the assigned rating must be based upon competent medical findings that are in accord with the requirements of 38 C.F.R. § 4.85(a), and whether they reflect a higher rating is warranted pursuant to the schedular criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Here, as discussed above, there are no such evaluations which reflect he met or nearly approximated the criteria for a compensable rating prior to January 15, 2014, or a rating in excess of 10 percent thereafter.  In short, it was not factually ascertainable prior to January 15, 2014, that a compensable schedular rating was warranted in this case, or that a rating in excess of 10 percent is warranted thereafter.

The Board further notes the Veteran's contentions that higher rating(s) are warranted for his hearing loss have included the fact he has been prescribed two hearing aids, as well as the problems he has encountered in performing his duties as a high school teacher due to the hearing loss.  However, the type of hearing problems described by the Veteran appear consistent with the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment that is contemplated by the schedular criteria.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The use of hearing aids would also appear to be consistent with these problems.

For these reasons, the Board must find that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected hearing loss prior to January 15, 2014, and a rating in excess of 10 percent from that date.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

In this case, the Veteran was sent correspondence in September 2016 which specifically requested he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  As such, this information can be critical to resolution of this case.

To date, the record does not reflect the Veteran has submitted a VA Form 21-8940 or comparable statement containing the information requested by this Form.  As noted above, this information can be critical to resolution of a TDIU claim.  Moreover, the Court has held that a veteran's failure to provide it could constitute abandonment of the TDIU claim.  See 38 C.F.R. § 3.158; see also Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  Consequently, the claim must be denied on this basis.

In making the above determination, the Board acknowledges the Veteran has submitted statements and hearing testimony describing problems related to his work as a high school teacher due to his hearing loss, but it does not include all of the information noted above from the VA Form 21-8940.  Further, the statements and hearing testimony that are of record intimate that, despite the problems caused by his hearing loss and other service-connected disabilities, the Veteran remains employed.  As such, it does not appear his service-connected disabilities, including hearing loss, preclude him from obtaining and/or maintaining substantially gainful employment.














ORDER

An initial compensable rating for hearing loss prior to January 15, 2014, is denied.

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating for hearing loss, and no more, effective January 15, 2014, is granted.

A TDIU due to service-connected disability is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


